Order entered May 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00366-CV

                               ROBERT HOFFMAN, Appellant

                                                V.

                  COMMISSION FOR LAWYER DISCIPLINE, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC 11-05446

                                            ORDER
       We GRANT the April 29, 2014 motion of Marissa Elliott, Certified Shorthand Reporter,

for an extension of time to file the reporter’s record. We ORDER the reporter’s record filed on

or before May 19, 2014. We DIRECT the Clerk of this Court to send a copy of this order by

electronic transmission to Marissa Elliott, Vielica Dobbins, Official Court Reporter for the 134th

Judicial District Court of Dallas County, Texas, and all counsel of record.


                                                      /s/    ADA BROWN
                                                             JUSTICE